Citation Nr: 0112254
Decision Date: 04/30/01	Archive Date: 05/21/01

DOCKET NO. 00-11 205               DATE APR 30, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Waco, Texas

THE ISSUE

Whether new and material evidence has been submitted to reopen the
claim of entitlement to service connection for hypertension and
residuals of a right nephrectomy.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The veteran had active military service from January 1968 to May
1968.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a May 1999 rating determination of the Waco Department
of Veterans Affairs (VA) Regional Office (RO).

The RO, in pertinent part, determined that new and material
evidence had not been submitted to reopen a claim of entitlement to
service connection for a right nephrectomy with hypertension. The
RO also granted entitlement to a permanent and total disability
rating for pension purposes, and denied entitlement to special
monthly pension by reason of being in need of aid and attendance or
on account of being housebound. The veteran's notice of
disagreement was limited to that portion of the May 1999
determination that new and material had not been submitted to
reopen the claim of entitlement to service connection for a right
nephrectomy with hypertension.

The veteran and his wife provided oral testimony before a Hearing
Officer at the RO in July 2000, a transcript of which has been
associated with the claims file.

In December 2000 the Hearing Officer determined that new and
material evidence had been submitted to reopen the claim of
entitlement to service connection for a right nephrectomy with
hypertension, but denied entitlement to service connection
therefor.

The United States Court of Appeals for Veterans Claims (Court) has
held that the Board is under a legal duty in such a case to
determine if there was new and material evidence submitted,
regardless of the RO's action. Barnett v. Brown, 8 Vet. App. 1
(1995). Accordingly, this issue has been phrased, as noted on the
title page.

2 -

FINDINGS OF FACT

1. The Board denied service connection for hypertension and for
residuals of right nephrectomy in August 1982.

2. Evidence submitted since the August 1982 decision bears directly
or substantially upon the issue at hand, is not duplicative or
cumulative, and must be considered in order to fairly decide the
merits of the claim.

CONCLUSION OF LAW

Evidence received since the August 1982 decision wherein the Board
denied entitlement to service connection for residuals of a right
nephrectomy and hypertension is new and material, and the veteran's
claim for that benefit has been reopened. 38 U.S.C.A. 5108, 7104(b)
(West 1991); 38 C.F.R. 3.156, 20.1100, 20.1105 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

When a claim is disallowed by the Board, the claim may not
thereafter be reopened and allowed, and a claim based upon the same
factual basis may not be considered. 38 U.S.C.A. 7104(b) (West
1991); 38 C.F.R. 20.1100 (2000).

When an appellant requests that a claim be reopened after an
appellate decision has been promulgated and submits evidence in
support thereof, a determination as to whether such evidence is new
and material must be made, and if it is, as to whether it provides
a basis for allowing the claim. 38 U.S.C.A. 5108 (West 1991); 38
C.F.R. 20.1105 (2000).

3 -

When a claim to reopen is presented under section 5108, the
Secretary must first determine whether the evidence presented or
secured since the last final disallowance of the claim is new and
material. See 38 U.S.C.A. 5108; 38 C.F.R. 3.156(a); Hodge v. West,
155 F.3d 1356 (Fed. Cir. 1998).

If new and material evidence is presented or secured with respect
to a claim that has been denied, the claim will be reopened, and
the claim decided upon the merits. 38 U.S.C.A. 5108; 38 C.F.R.
3.156(a).

The Court has held that, when "new and material evidence" is
presented or secured with respect to a previously and finally
disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1
Vet. App. 140, 145 (1991).

The Court has also held that VA is required to review for its
newness and materiality only the evidence submitted by an appellant
since the last final disallowance of a claim on any basis in order
to determine whether a claim should be reopened and readjudicated
on the merits. Evans v. Brown, 9 Vet. App. 273 (1996).

"New and material evidence" means evidence not previously submitted
to agency decision makers which bears directly and substantially
upon the specific matter under consideration, which is neither
cumulative nor redundant, and which by itself or in connection with
evidence previously assembled is so significant that it must be
considered in order to fairly decide the merits of the claim. 38
C.F.R. 3.156(a) (2000).

New evidence is evidence which (1) was not in the record at the
time of the final disallowance of the claim, and (2) is not merely
cumulative of other evidence in the record. Smith v. West, U.S.
Vet. App. No. 95-638 (April 7,1999);.Evans v. Brown, 9 Vet. App.
273, 283 (1996).

New evidence is considered to be material where such evidence
provides a more complete picture of the circumstances surrounding
the origin of the veteran's injury or disability. Hodge v. West,
155 F.3d 1356 (Fed. Cir. 1998).

- 4 -

If VA determines that new and material evidence has been presented
under 38 C.F.R. 3.156(a), the case will be decided on the merits.
Wilkinson v. Brown, 8 Vet. App. 263 (1993).

For the purpose of establishing whether new and material evidence
has been submitted, the credibility of the evidence is to be
presumed. Justice v. Principi, 3 Vet. App. 510, 513 (1992).

When all the evidence is assembled, VA is responsible for
determining whether the evidence supports the claim or is in
relative equipoise, with the appellant prevailing in either event,
or whether a preponderance of the evidence is against the claim, in
which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App.
49 (1990).

When, after consideration of all of the evidence and material of
record in an appropriate case before VA, there is an approximate
balance of positive and negative evidence regarding the merits of
an issue material to the determination of the matter, the benefit
of the doubt in resolving each such issue shall be given to the
claimant. 38 C.F.R. 3.102, 4.3 (2000).

Factual Background

Evidence available to the Board at the time of the August 1982
decision included the veteran's service medical records; VA
treatment records; private treatment and hospitalization records;
and numerous statements from the veteran.

In denying service connection for hypertension, the Board noted
that treatment records from the Hillard Clinic showed that the
veteran received treatment for hypertension prior to active
service, with recorded blood pressure readings of 1501100 and 140/1
10. The Board also indicated that the induction medical examination
revealed a blood pressure reading of 138/88.

- 5 -

The Board further observed that service medical records revealed
that in March 1968, the veteran was evaluated for a history of high
blood pressure and that at the time of the examination, he reported
that he had had high blood readings since age 15. The Board also
noted that during the examination, the veteran described episodes
of back pains, fever, and ear and eye discrepancies since age 15,
and that blood pressure readings taken at that time ranged from
145/100 to 150/120, with a diagnosis of high blood pressure being
rendered.

The Board observed that the veteran was discharged from service in
May 1968 for not meeting medical fitness standards at the time of
induction. The Board stated that the evidence of record did not
reflect an increase in severity during his short period of active
service.

In denying service connection for residuals of a right nephrectomy,
the Board indicated that the clinical evaluation for induction in
December 1967 showed a normal genitourinary system. The Board also
noted that service medical records revealed that the veteran was
hospitalized in April 1968 and that an examination performed at
that time showed that the veteran's right kidney appeared to be
smaller than his left.

The Board further indicated that a separate clinical evaluation
performed in 1968 revealed a normal genitourinary system. It also
noted that records received from Baylor University Medical Center
showed that the veteran had undergone a right nephroureterectomy in
March 197 1. The Board stated that the excision of the veteran's
right kidney, performed nearly three years after his separation
from service, was not the result of a disease or injury incurred in
or aggravated during his short period of service.

The Board found that hypertension was not incurred in or aggravated
by active service, and that a December 1968 RO decision was final
as the evidence subsequently submitted did not present a new
factual basis. The Board also found that residuals of a right
nephrectomy were not incurred in or aggravated by service, and that
a prior April 1975 RO decision was final as a new factual basis had
not been presented.

6 -

Evidence received subsequent to the August 1982 decision includes
the veteran's November 1998 application for compensation; a
September 1997 letter from the veteran's private physician, RI, MD,
indicating that the veteran had a long history of renal disease;
the veteran's August 1999 notice of disagreement; a May 2000 letter
from the Chief of the Renal Clinic at the VA's North Texas Health
Care System indicating that a following a review of the veteran's
records he noted that the veteran's kidney removal in 1971 was
probably an attempt to treat his hypertension; the testimony of the
veteran and his spouse at his July 2000 hearing; a July 2000 letter
from Dr. RLI indicating that the blood pressure reading at the time
of his entrance into service and actual service readings
demonstrate that there was a cause and effect corroborating the
veteran's claim that his high blood pressure was service oriented;
an October 2000 VA opinion that the veteran's kidney disorder
preexisted service and was not aggravated by service; and numerous
letters from the veteran's wife.

Analysis

The veteran seeks to reopen his claim of service connection for
residuals of a right nephrectomy and hypertension.

When an appellant seeks to reopen a finally denied claim, the Board
must review all of the evidence submitted since that action to
determine whether the claim should be reopened and readjudicated on
a de novo basis. Glynn v. Brown, 6 Vet. App. 523, 529 (1994).

In order to reopen a finally denied claim, there must be new and
material evidence presented since the claim was last finally
disallowed on any basis, not only since the claim was last denied
on the merits. Evans v. Brown, 9 Vet. App. 273 (1996).

Under Evans, evidence is new if not previously of record and not
merely cumulative,, of evidence previously of record.

7 -

The Board finds that the evidence added to the record since the
August 1982 decision directly addresses the issue on appeal. The
July 2000 opinion from Dr. RLI clearly indicates that the veteran's
medical records reveal that there certainly was cause and effect to
corroborate the veteran's claim that his hypertension was service-
associated. The newly added evidence demonstrates that there is a
reasonable probability that the veteran's hypertension and possible
resultant nephrectomy either was incurred in or aggravated by
service.

The Board also observes that significant changes in the law have
been made since the RO's May 1999 decision.

The Board notes that United States Court of Appeals for the Federal
Circuit (hereinafter, "the Court of Appeals") ruled that the Court
erred in adopting the test articulated in Colvin v. Derwinski, 1
Vet. App. 171, 175 (1991); Hodge v. West, 155 F.3d 1356 (Fed. Cir.
1998).

In Colvin, the Court adopted the following rule with respect to the
evidence that would justify reopening a claim on the basis of new
and material evidence, "there must be a reasonable possibility that
the new evidence, when viewed in the context of all the evidence,
both new and old, would change the outcome". Colvin, 1 Vet. App. at
174

The Court clarified that, with respect to the issue of materiality,
the newly presented evidence need not be probative of all the
elements required to award a claim for service connection. Evans v.
Brown, 9 Vet. App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet.
App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table).
Rather, it was the specified bases for the final disallowance that
had to be considered in determining whether the newly submitted
evidence was probative.

8 -

The Court then announced a three step test with respect to new and
material cases. Under the Elkins test, VA had to first determine
whether the veteran had submitted new and material evidence under
3.156 to reopen the claim; and if so, VA had to determine whether
the claim was well grounded based on a review of all the evidence
of record; and lastly; if the claim was well grounded, VA had to
proceed to evaluate the merits of the claim but only after ensuring
that the duty to assist has been fulfilled. Elkins v. West, 12 Vet.
App. 209, 218- 19 (1999).

The Board observes that newly enacted legislation does away with
the requirement of well-groundedness, thereby altering the second
prong of the Elkins three prong test. H.R. 4864, the "Veterans
Claims Assistance Act of 2000" (VCAA), signed into law November 9,
2000, to be codified at 38 U.S.C.A. 5103A(c).

The Board further observes that the Court has held that it may be
prejudicial for the Board to reopen a claim on the basis of new and
material evidence and then decide that claim on the merits, prior
to consideration of the claim on the merits by the RO. Bernard v.
Brown, 4 Vet. App. 384 (1993). In the instant case, the RO has not
had the opportunity to review this matter in light of the newly
enacted legislation.

The newly added evidence, being neither duplicative nor cumulative,
in conjunction with the newly enacted legislation, bears directly
and substantially upon the issue at hand, and is so significant
that it must be considered in order to fairly decide the merits of
the claim. 38 C.F.R. 3.156(a).

In light of the foregoing, the Board must conclude that the veteran
has submitted "new" and "material" evidence to reopen his claim for
residuals of a right nephrectomy and hypertension. 38 C.F.R. 3.156.

ORDER

The veteran, having submitted new and material evidence to reopen
the claim of entitlement to service connection for residuals of a
right nephrectomy and hypertension, the appeal is granted to this
extent.

9 -

REMAND

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board or by
the Court for additional development or other appropriate action
must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

There has been a significant change in the law during the pendency
of this appeal. On November 9, 2000, the President signed into law
the VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000). This
law redefines the obligations of VA with respect to the duty to
assist and includes an enhanced duty to notify a claimant as to the
information and evidence necessary to substantiate a claim for VA
benefits. This change in the law is applicable to all claims filed
on or after the date of enactment of the VCAA, or filed before the
date of enactment and not yet final as of' that date. VCAA of 2000,
Pub. L. No. 106-475, 7, subpart (a), 114 Stat. 2096, 2099-2100
(2000). See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a
remand in this case is required for compliance with the notice and
duty to assist provisions contained in the new law. In addition,
because the RO has not yet considered whether any additional
notification or development action is required under the VCAA, it
would be potentially prejudicial to the appellant if the Board were
to proceed to issue a decision at this time. See Bernard v. Brown,
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg.
49,747 (1992)). Therefore, for these reasons, a remand is required.

10-

In an effort to assist the RO, the Board has reviewed the claims
file and identified certain assistance that must be rendered to
comply with the VCAA. However, it is the RO's responsibility to
ensure that all appropriate development is undertaken in this case.

In this regard, the Board notes that there have been no treatment
records obtained from the VA's North Texas Health Care System.

The Board further observes that while VA obtained an opinion as to
the cause and onset of the veteran's kidney failure, the opinion
did not provide sufficient information to properly answer the
questions on appeal.

VA regulations provide that where "diagnosis is not supported by
the findings on the examination report or if the report does not
contain sufficient detail, it is incumbent upon the rating board to
return the report as inadequate for evaluation purposes." 38 C.F.R.
4.2 (2000); see 38 C.F.R. 19.9 (2000). Where the Board makes a
decision based on an examination report that does not contain
sufficient detail, remand is required "for compliance with the duty
to assist by conducting a thorough and contemporaneous medical
examination." Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton
v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, this case is REMANDED for the following:

1. The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the RO.
Kutscherousky v. West, 12 Vet. App. 369 (1999).

In this regard, the RO should request the appellant to identify the
names, addresses, and approximate dates of treatment for all
medical care providers, VA and non-VA, inpatient and outpatient,
who may possess additional records referable to treatment for
residuals of the right nephrectomy and hypertension.

After securing any necessary authorization or medical releases, the
RO should request and associate with the claims file legible copies
of the veteran's complete treatment reports from all sources
identified whose records have not previously been secured.

In particular the RO should obtain and associate with the claims
folder legible copies of all treatment records RLI, MD, P. 0. Box
269, Grand Saline, TX 75140.

Regardless of the appellant's response, the RO should obtain all
outstanding VA treatment reports, as indicated by the veteran.

All information which is not duplicative of evidence already
received should be associated with the claims file.

2. If the RO is unable to obtain any of the relevant records
sought, it shall notify the veteran that it has been unable to
obtain such records by identifying the specific records not
obtained, explaining the efforts used to obtain those records, and
describing any further action to be taken with respect to the
claim. VCAA of 2000, PUB. L. No. 106-475, 3(a), 114 Stat. 2096,
2097-98 (2000) (to be codified as amended at 38 U.S.C.
5103A(b)(2)).

3. The RO should arrange for VA examinations by an appropriate
medical specialist(s) who has not previously examined or treated
him, to include on a fee basis if necessary, for the purpose of
ascertaining the nature, extent of severity, and etiology of
hypertension and residuals of a right kidney nephrectomy.

- 12 -

The claimsfile and a separate copy of this remand must be made
available to and reviewed by the examiner(s) prior and pursuant to
conduction and completion of the examination(s). The medical
specialist(s) must annotate the examination report(s) that the
claimsfile was intact made available for review in conjunction with
the examination(s). Any further indicated special studies should be
conducted.

The examiner(s) is(are) requested to respond to the following
medical issues:

(a) Does the veteran currently have hypertension or residuals of a
right kidney nephrectomy? If so, what is their etiology, and is it
at least as likely as not that they are related to service on any
basis?

(b) Did the veteran have hypertension or a kidney disorder at the
time of his entrance into service, and if so, what was the nature
thereof?

(c) If the veteran entered service with hypertension and/or a
kidney disorder, was there an increase in severity during service
and if so, did the increase in severity represent simply a
temporary or intermittent flare-up of the preservice condition
without worsening of the underlying condition, or did the increase
in severity represent a worsening of the underlying condition
beyond the natural progress of the disorder consistent -with
aggravation?

Any opinions expressed by the examiner(s) must be accompanied by a
complete rationale.

- 13 -

4. Thereafter, the RO should review the claims folder to ensure
that all of the foregoing requested development has been completed.
In particular, the RO should review the requested examination
report(s) and required opinions to ensure that they are responsive
to and in complete compliance with the directives of this remand
and if they are not, the RO should implement corrective procedures.
The RO is advised that where the remand orders of the Board or the
Court are not complied with, the Board errs as a matter of law when
it fails to ensure compliance, and further remand will be mandated.
See Stegall v. West, 11 Vet. App. 268, 270-1 (1998).

The RO must also review the claims file to ensure that all
notification and development action required by the VCAA of 2000,
Pub. L. No. 106-475 is completed. In particular, the RO should
ensure that the new notification requirements and development
procedures contained in sections 3 and 4 of the Act (to be codified
as amended at 38 U.S.C. 5102, 5103, 5103A, and 5107) are fully
complied with and satisfied.

5. After undertaking any development deemed essential in addition
to that specified above, the RO should adjudicate the claims of
entitlement to service connection for residuals of a right
nephrectomy and hypertension on a de novo basis with consideration
of recently enacted legislation.

If the benefits sought on appeal are not granted to the veteran's
satisfaction, the RO should issue a supplemental statement of the
case (SSOC). The SSOC must contain notice of all relevant actions
taken on the claim for benefits, to include a summary of the
evidence and applicable law and regulations pertinent to the issue
currently on appeal. A reasonable period of time for a response
should be afforded.

14 -

Thereafter, the case should be returned to the Board for further
appellate review, if in order. By this remand, the Board intimates
no opinion as to any final outcome warranted. No action is required
of the veteran until he is notified by the RO; however, the veteran
is hereby notified that failure to report for a scheduled VA
examination(s) without good cause shown may adversely affect the
outcome of his claim for service connection. 38 CF.R. 3.655 (2000).

RONALD R. BOSCH 
Member, Board of Veterans' Appeals

- 15 - 



